Exhibit 23.2 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8 No. 333-189470) pertaining to the Amended and Restated 2008 Stock Option Plan, Restricted Share Unit Plan, and the Non-Employee Directors Deferred Share Unit Plan of Response Biomedical Corp. of our report dated March 29, 2012, with respect to the consolidated financial statements of Response Biomedical Corp. for the year ended December 31, 2011, included in this Annual Report (Form 10-K) of Response Biomedical Corp. for the year ended December 31, 2013. Vancouver, Canada /s/ Ernst & Young LLP March 14, 2014 Chartered Accountants
